DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication associated with the application, US 2021/0331924. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 1/29/2021 has been received and will be entered.
Claim(s) 1-9 is/are pending.
Claim(s) 1, 3, 4, 5, 6, 7, and 8 is/are currently amended.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3093910 to Showa Denko KK (cited by Applicants, hereinafter “SD,” 11-2016; H01M 4/587).

With respect to Claim 9, this claim requires “[a] carbon nanotube composition comprising 0.1% by mass or more of silicon.” SD teaches a carbon nanotube composition comprising 0.1% by mass or more of silicon. See e.g. (SD “Claim 2,” passim). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-8 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0074392 to Yang, et al. in view of:
(i) Aghababazadeh, et al., Synthesis of carbon nanotubes on alumina-based supports with different gas flow rates by CCVD method, J. Phys.: Conf. Ser. 2006; 26(135): 135-138 (hereinafter “A at __”).

With respect to Claim 1, this claim requires “heating a material (A) to 1200°C or higher, wherein a sum of masses of Al2O3 and SiO2 constitutes at least 90% of a total mass of the material (A) and a mass ratio of Al2O3/ SiO2 is in a range of 1.0 to 2.3.” Yang teaches a fluidized bed process (Yang 2: [0013]) and catalysts supported on combinations of supports. (Yang 3-4: [0051]) (“alumina (Al2O3), silica (SiO2) … and combinations thereof”). The metal loading likewise 2O3:SiO2 in molar ratios of 1:16:16. (A at 136).
1 mol of Fe is 55.847 g
16 mol of Al2O3 is 1631.361 g
16 mol of SiO2 is 961.344 g
The total mass is 55.847g + 1631.361 g + 961.344 g = 2648.552
The total mass of Al2O3 and SiO2 is 1631.361 g + 961.344 g = 2592.705
The mass ratio of the support to the total mass of the catalyst (i.e. “material (A)”) is 2592.705 / 2648.552 = 0.979 or 97.9%.
The mass ratio of Al2O3 / SiO2 is 1631.361 g / 961.344 g = 1.70
The above reads on the claim. The Periodic Table will be supplied if necessary/requested. 
Substitution is an obvious expedient. It reflects substitution of known components (i.e. the catalyst of A) for those of Yang to achieve predictable results, i.e. the growth of carbon nanotubes. This does not impart patentability. MPEP 2143, KSR. 
Claim 1 further requires “bringing a gas present in an environment in which the material (A) is being heated to 1200° C or higher, into contact with a feed gas for carbon nanotubes to generate the carbon nanotubes.” The temperatures and introduction of a feed gas is taught. (Yang 5: [0059]). 
As to Claim 2, the temperatures and introduction of a feed gas is taught. (Yang 5: [0059]).
As to Claim 3, contact with the carrier gas is taught. (Yang 8: [0077]). 
As to Claim 4, the density is taught. (A at 136, “Table 1”).
Claim 5, the discussion of Claim 1 is relied upon.
As to Claim 6, feed gas with catalysts and carbon sources are taught. (Yang 8: [0076]). 
As to Claim 7, the diameters are taught/reasonably suggested. (Yang 12: [0101]). 
As to Claim 8, the yields are taught/reasonably suggested. (Yang 15: [0135], “Table 2”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736